Citation Nr: 1511881	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for Tourette syndrome.

2.  Entitlement to service connection for left leg shin splints.

3.  Entitlement to service connection for left knee disability, secondary to a service-connected disease or injury.  

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for residuals of right eye disability.

7.  Entitlement to service connection for headaches to include migraines as secondary to a service-connected disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to September 1994.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for: left leg shin splints; left knee disability; right eye disability; and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Clear and unmistakable evidence reflects both that Tourette's syndrome was diagnosed prior to service and that this disability was not permanently aggravated by service.

2.  A bilateral hearing loss disability is not shown by the record.

3.  Tinnitus is not shown by the record.


CONCLUSIONS OF LAW

1.  Tourette's syndrome clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  The presumption of soundness at entrance is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Tinnitus was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in September 2008 and April 2010. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with VA examinations in May 2010 and December 2013.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim. 

Moreover, in November 2014, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ clarified the issues on appeal.  The VLJ explained the concept of service connection, the presumption of soundness and the concept of aggravation.  The VLJ noted that there were potential evidentiary defects and offered to leave the file open for the submission of additional evidence.  During the hearing, the Veteran set forth his arguments and contentions.  This action supplements VA's compliance with the VCAA and comply with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.

Analysis

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Tourette's syndrome

The Board notes that the Veteran has Tourette's syndrome.  However, there is clear and unmistakable evidence that this disability existed prior to his period of service.  Private medical records and the Veteran's statements indicate that he was initially diagnosed with Tourette's syndrome at the age of 10.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In this case, STRs show that an entrance examination in March 1993 did not note neurologic or psychiatric abnormalities.  Consequently, the Veteran is presumed to have been sound at the time of entry into his period of active service.

Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000)).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

A pre-existing disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

In this case, the medical evidence reflects that the Veteran had Tourette's syndrome prior to entrance into service.  This evidence includes an opinion from the Physical Evaluation Board, the VA examiner's December 2013 opinion, in which he discussed the private medical records as well as the Veteran's statements to him indicating that he was diagnosed with Tourette's syndrome when he was a child, and the private medical records noted above.  The December 2013 VA examiner noted that at the time of the Veteran's enlistment, he did not disclose his diagnosis of Tourette's syndrome.  In addition to his statements to the examiner, the Veteran stated during the Board hearing that he was diagnosed with Tourette's syndrome when he was 10 years old.  He stated that he tried to disclose his diagnosis when he enlisted, however it was not documented.  All of this evidence reflects that the Veteran had Tourette's syndrome prior to service.  Thus, the Board concludes that there is clear and unmistakable evidence that Tourette's syndrome preexisted service.  The remaining issue is whether there is clear and unmistakable evidence that the preexisting disability was not aggravated by service.  The Board finds that there was such evidence, for the following reasons.

In June 1994, the Physical Evaluation Board found that the Veteran's Tourette's syndrome existed prior to entrance (EPTE) and was not aggravated by his service.  

Private medical records indicate that the Veteran is treated for Tourette's syndrome.  In December 2014, a private examiner noted that Tourette's syndrome is a difficult issue as the Veteran clearly had this as a childhood onset problem and the tics are not disabling in any way.  Since the tics are not disabling according to this examiner, this evidence tends to establish that there had been no permanent increase in severity during service.  

In December 2013, the VA examiner rendered an opinion after reviewing the claims file.  He noted that the records show that the Veteran entered service with the Marines Corps and at the time of the Veteran's enlistment, he did not disclose his diagnosis of Tourette's syndrome.  It is noted that while the Veteran was serving in the Marines he found that he had more difficulty in controlling the tics associated with his Tourette's syndrome.  The Veteran reported he addressed this concern with the medical staff and was evaluated by a neurologist.  The neurologist found that the Veteran had a condition that made him unfit for duty.  The Veteran was medically discharged from service.  

The examiner found that the Veteran's Tourette's syndrome was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner stated that the Veteran continues to have tics due to Tourette's syndrome.  He explained that Tourette's syndrome is a chronic condition in which symptoms can be exacerbated by an increase in stress.  He explained that after that stress has resolved, the condition will return to its baseline chronicity.  He stated that the stress of serving in the military can cause a worsening of the condition while the stress is present, but it does not cause a permanent aggravation of the condition.  

As the VA examiner gave a detailed reason for his opinion that the Veteran's service did not permanently worsen his preexisting Tourette's syndrome (as opposed to temporarily exacerbating them) based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Beverly, 9 Vet. App. at 406.  There is no contrary medical opinion in the evidence of record.  In fact, the Physical Evaluation Board reached the same conclusion; that Tourette's syndrome existed prior to entrance and not aggravated by service.  We also note that the VA opinion is not inconsistent with the private opinion (establishing that the tics are not currently disabling).

The Board has also considered the lay statements.  These include statements made by the Veteran and his wife.  The Veteran has asserted that he did not experience symptoms of Tourette's syndrome until service.  He stated that from the ages of 12 to 18 he did not experience symptoms; however he developed tics in service.  The Veteran's wife provided a letter addressing the Veteran's symptoms of Tourette's syndrome and how they affect their lives.  The Board notes that lay witnesses are competent to testify to their observations, and the Veteran and his wife are competent to state what they observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  See also 38 U.S.C.A. § 1154(b).  However, to the extent that their testimony is competent, the specific, reasoned opinion of the VA examiner is of greater probative weight than the more general lay assertions of the Veteran and his wife.  The implied allegation that the tics were either cured or in permanent remission prior to service is inconsistent with the medical evidence establishing that Tourette's is chronic and subject to exacerbation under stress.  The medical evidence, prepared by a skilled professional, is far more probative than lay opinion.  

For the foregoing reasons, the evidence clearly and unmistakable reflects that the Veteran's preexisting Tourette's was not permanently aggravated by his service.  To the extent that the appellant reports how pediatric records were to be submitted; we accept that Tourette's was not noted at entry.  Therefore, the presumption of soundness is applicable.  However, this presumption is rebuttable.  The Veteran's own report during service that Tourette's had been diagnosed at age 10 is competent and credible.  The disorder was confirmed during service and cumulatively, the record establishes that Tourette's clearly and unmistakable pre-existed service.  

Bilateral hearing loss and tinnitus

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The Veteran contends that he has a bilateral hearing loss disability and tinnitus that were caused by in-service noise exposure.  

Service treatment records show that the Veteran did not complain of a disease or injury affecting his ears in service.  Service treatment records show a periodic examination in December 1993.  During the examination the Veteran denied hearing loss.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
15
25
10
LEFT
15
0
0
15

There is no separation examination. 

In May 2010, the Veteran was afforded a VA examination to determine the etiology of his bilateral hearing loss disability and tinnitus.  The Veteran stated that he was an infantryman in service and was regularly exposed to noise.  After reviewing the claims file, interviewing and examining the Veteran the examiner stated that the results of the test are blatantly exaggerated.  She stated the Veteran had robust stapedial reflexes, bilaterally and could answer appropriately at normal or softer conversational levels.  She indicated his admitted speech thresholds were at 50dBHL, bilaterally (also exaggerated) and his pure tone average in each ear is well over 80dBHL.  She asserted he was reinstructed three times regarding the validity of his responses and she is sure he understood the directions.  She concluded that the Veteran may indeed have hearing loss and tinnitus, but she cannot give an opinion for the hearing loss or tinnitus.  

As the Veteran was provided an opportunity to have a VA examination and unreliable results were obtained for the speech discrimination score due to the Veteran's poor reporting reliability, and no fault of the VA examiner, the Board must conclude that he does not have a hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385 or tinnitus.

The Board notes that the Veteran submitted private audiological examination reports.  The private audiological reports fail to state whether the Maryland CNC word test was used for speech discrimination testing.  Therefore, the testing results are inadequate for VA rating purposes.  38 C.F.R. § 3.85(a).  As a result, the Board cannot consider the results in its analysis.

The Veteran has not submitted any evidence establishing that he has a bilateral hearing loss disability for VA compensation purposes or tinnitus during the appeal period.  He has been accorded ample opportunity to present evidence in support of his claim, and he has failed to do so.  See 38 U.S.C.A. § 5107(a).  

The duty to assist is not a one way street or a blind alley.   See, Olson v. Principi, 3 Vet. App. 480, 483 (1992).  His decision to blatantly exaggerate taints the file and renders a meaningful discussion impossible.  The obligation to appear for an examination implicitly includes an obligation to cooperate.

In the absence of proof of a current disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As a preponderance of the evidence indicates that the Veteran does not have a hearing loss disability for VA rating purposes or tinnitus, service connection for bilateral hearing loss and tinnitus is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for Tourette syndrome is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied. 


REMAND

The Board finds that the matters mentioned below must be remanded for further development.

Left leg shin splints and left knee disability

In light of the evidence, the Board finds that a claim for entitlement to service connection for left leg shin splints has been raised by the record.  STRs show that the Veteran was treated for shin splints of the left lower leg.  Also, in May 2012 the VA examiner noted that the Veteran has or has had shin splints (medial tibial stress syndrome).  Thus, the Board finds that a VA examination is needed to determine if the Veteran currently has left leg shin splints that are related to service.

Moreover, given the Veteran's assertion that his left knee disability is secondary to his left leg shin splints, we find that the issue of entitlement to service connection for a left knee disability is intertwined with the issue of entitlement to service connection for left leg shin splints inasmuch as a grant of service connection for left leg shin splints could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Right eye and headaches

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

STRs do not show treatment for the Veteran's right eye. 

Private records show a history of right eye surgery in 2000, 2004, and 2009.  The records indicate that the Veteran was treated for severe, chronic retinal detachment secondary to inferotemporal dialysis, right eye in 2000.  At that time, the Veteran reported no significant trauma to the right eye and a history of fights and mild head trauma as a child.  The Veteran had surgery for scleral buckle and pars plana vitrectomy with membrane dissection.  Post-operative diagnoses were chronic inferior retinal detachment with macula, significant retinal scarring, and retinal dialysis.  Treatment records dated in May 2007 shows that the Veteran was seen for an eye health evaluation.  He complained of splotchy, blurry vision that started one year ago.  He was seen numerous times for complaints of fuzzy vision, gradual and distance vision decrease with some improvement noted with treatment.  He was diagnosed with residuals of right eye injury with choroidal rupture at posterior capsular opacification and retinal detachment with bilateral myopic astigmatism.  

The Veteran submitted photographs and private medical opinions from two examiners.  In one examiner's letters dated in August 2010 and October 2012 he stated that the Veteran reported a scar above his right eyebrow that was due to an injury sustained on a live fire exercise while on active duty with the Marines.  The examiner asserted that he saw a picture of the Veteran and another man in the barracks which looked like he had a fresh wound in the exact place of his current scar.  Therefore, the examiner opined that the event appears to be as likely as not contributory to the Veteran's subsequent retinal detachment, even when considering the time frame between the injury and the retinal repair.  

The second examiner stated in a letter dated November 2012 that the Veteran submitted questionnaire findings indicative of traumatic ocular injury to the right eye during his stint in the US military from the late 1990s.  The examiner opined that the Veteran's subsequent retinal surgery around 2000 for a retinal reattachment and a permanent choroidal rupture on the right eye are the clinical evidence of this incident.

There has been no VA examination to determine the nature and likely etiology of the claimed right eye disability.  Thus, the Board finds that an examination is needed.

Since the Veteran's headaches are claimed as secondary to his right eye disease or injury, his claim for service for connection for headaches is inextricably intertwined with the claim for service connection for the right eye disability.  See Gurley v. Peake, 528 F.3d 1322 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to address the nature and likely etiology of any current left leg shin splints disability. 

The examiner is to be provided access and must review the claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished. 

The examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current left leg shin splints disability is due to an injury or other event or incident of the Veteran's period of active service.  In this regard, the Board notes that the Veteran's service treatment records note that he received treatment for shin splints of the left lower leg during service.

If it is determined that the Veteran currently has a left leg shin splints disability that is related to service, the VA examiner should further opine as to whether it is at least as likely as not that any current left knee disability was caused or aggravated (permanently made worse) by Veteran's left leg shin splints disability.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.


2.  The Veteran should be afforded a VA examination to address the nature and likely etiology of the Veteran's right eye disability. 

The examiner is to be provided access and must review the claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished. 

The examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right eye disability is due to an injury or other event or incident of the Veteran's period of active service.  In this regard, the Board notes that the Veteran has submitted photographs and private medical records with opinions from examiners.  The VA examiner must consider and address these records and opinions in his/her rationale.  

If it is determined that the Veteran's right eye disability is related to service, the VA examiner should further opine as to whether it is at least as likely as not that any current headache/migraine disability was caused or aggravated (permanently made worse) by Veteran's right eye disease or injury.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of the claims.  The consequences for failure to report and/or cooperate for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC should implement corrective procedures. 

5.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


